Citation Nr: 1514502	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  13-00 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an extension of a temporary total disability rating for convalescence following right shoulder rotator cuff repair surgery beyond April 30, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to March 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  Jurisdiction of the case lies with the RO in St. Paul, Minnesota.

In May 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

In a rating decision in January 2015, the RO granted service connection for left arm radiculopathy, upper radicular group, assigning a 20 percent rating effective February 14, 2014; granted a total disability rating based on individual unemloyability due to service-connected disability effective February 14, 2014; and granted basic eligibility for Dependents' Educational Assistance effective February 14, 2014.  In the same decision, the RO denied a claim for a disability rating in excess of 20 percent for traumatic arthritis of the right shoulder, status post rotator cuff tear, and for a disability rating in excess of 20 percent for degenerative disc disease of the cervical spine with thoracic outlet.  As the Veteran has not initiated an appeal from any of the actions in the January 2015 rating decision, none have been developed for appellate review by the Board.  The Veteran does have the remainder of the one-year period from January 26, 2015, the date the Veteran was notified of the rating decision, to file a notice of disagreement to initiate an appeal.


FINDING OF FACT

The competent medical evidence shows that the Veteran's right shoulder rotator cuff repair surgery necessitated six months of convalescence; further doctor-mandated convalescence was not demonstrated and the surgery did not result in severe postoperative residuals or immobilization by cast, home confinement, or continued necessity for wheelchair use. 


CONCLUSION OF LAW

The criteria for a temporary total disability rating beyond April 30, 2011 based on need for convalescence following surgical treatment in October 2010 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.30 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA letters issued in January 2010, July 2010, and June 2011 satisfied the duty to notify provisions with respect to the temporary total rating claims, and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating in the event of award of the benefit sought.

The Veteran filed a timely notice of disagreement in June 2011 with the end date assigned for the award-essentially requesting an extension of the temporary total rating.  This represents a downstream issue, and additional VCAA notice is not required.  38 C.F.R. § 3.159(b)(3) ; see Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, the Veteran's appeal triggers VA's obligation to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  38 U.S.C.A. §§ 5104, 7105.  This was fulfilled when the statement of the case was issued in November 2012.

The Board concludes that VA's duty to assist has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his post service VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Additionally, the Veteran was provided a VA fee-based examination in July 2011 and a VA examination in August 2011.  The reports of these examinations included a review of the Veteran's medical history, an interview and an examination of the Veteran, as well as sufficient findings to rate disability.  Therefore, the Board concludes that the examinations are adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the Veterans Law Judge (or Decision Review Officer (DRO) as appropriate) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board videoconference hearing the Veterans Law Judge (VLJ) identified the issue as an extension of a temporary total disability rating based upon convalescence and later asked the Veteran what he was not able to do that required convalescence beyond the period already granted by the RO.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans, who also asked questions regarding the Veteran's claim that he needed convalescence after April 2011.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  The VLJ, through questions, suggested evidence pertinent to the temporary total rating claim which might have been overlooked, and the Veteran and representative also demonstrated actual knowledge of what was needed to prove the claim.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Temporary Total Rating

The May 2011 rating decision on appeal originally granted the Veteran a temporary total disability rating for convalescence, pursuant to 38 C.F.R. § 4.30, from October 18, 2010 through January 31, 2011.  In the same rating decision, the RO assigned a 10 percent rating starting February 1, 2011 for the service-connected traumatic arthritis of the right shoulder, status post rotator cuff tear.  Subsequently, a September 2011 rating decision extended the temporary total convalescence rating through April 30, 2011.  The Board notes that a 20 percent rating for the service-connected right shoulder disability was also assigned effective from May 1, 2011.

The Veteran asserts that the period for a temporary total disability rating for convalescence should be extended.  He contends that he should be awarded a temporary total disability rating for convalescence for a year after the surgery, including the period from May 1, 2011 through October 31, 2011.  Specifically, he contends that his physical therapy treatment was extended beyond April 30, 2011 to improve the range of motion in his right shoulder.  During his May 2014 Board hearing, the Veteran testified that he was in physical therapy through November 2011.  Through various written statements and at his May 2014 Board hearing, he asserts that he had previously worked as an aircraft mechanic and had been unemployed following the surgery through October 31, 2011 because he was not able to return to overhead work due to limited motion.  His range of motion was below the shoulder, with weakness, impingement, stiffness and he was unable to lift or hold tools for his trade.  He was released from the job because he could no longer work on aircrafts.

Private medical records from North Dekalb Orthopedics reflect that the Veteran underwent right shoulder subacromial decompression and mini open rotator cuff repair surgery on October 18, 2010.  The October 2010 operative report reflects that there were no complications during the surgery.  Findings were uncomplicated right shoulder arthroscopy, very retracted intact rotator cuff at area of tear, and stable.  The Veteran was discharged in shoulder abduction brace after the surgery and was to follow up in a week.  

The Veteran received post-operative treatment at a VA emergency room following the surgery.  He reported pain.  He was discharged to home on October 25, 2010, upon completion of treatment.

On his follow up visit to the surgeon's office, one week after the surgery, the Veteran stated he fell recently while walking, that he fell on his right shoulder, and that he was now in pain.  On physical examination, his right shoulder was in abduction brace, with healing wounds, sutures in place, slight swelling, but no crepitus.  There was good strength in resisted abduction of the shoulder.  His right upper extremity was neurovascular intact, distally.  There was no evidence of infection.

Four weeks after the surgery, the Veteran was started off with physical therapy, passive and active assisted range of motion (ROM) to 90 degrees, then moving to active ROM after two weeks.  He showed signs of improving from his injury from the fall after the surgery.

December 2010 and January 2011 follow-up notes from the surgeon stated that the Veteran's status post right shoulder rotator cuff repair was doing well, now with stiffness.  The surgeon prescribed therapy to be very aggressive performing active and active assisted ROM of 90 degrees for flexion abduction and external rotation of 45 degrees.

VA physical therapy consultation therapy reports dated from December 2010 to November 2011 reflect that the Veteran tolerated the treatments fairly well and continued to progress slowly.  His ROM was improving functionally.  He experienced continued discomfort and decreased ROM and occasional stiffness, soreness and muscle pulling.

In February 2011, physical examination of the right shoulder revealed ROM consisting of forward flexion to 120 to 125 degrees and abduction to 90 to 110 degrees.

In March 2011, the Veteran continued with physical therapy but still felt he could not get over the horizontal plane with the right arm over the head yet.  The pain was mostly gone.  On examination, right shoulder abduction forward flexion was to 90 degrees, passively to 130 degrees, and external rotation was to 40 degrees.
There was no pain with his abduction.  There was slight weakness still with abduction forward flexion against resistance 5 minus/5.  There was 5/5 full strength, sensory and reflexes in the upper extremities.  The surgeon suggested that it had been several months but the Veteran still had room to gain improvement with aggressive strengthening and doing physical therapy everyday with weights.  However, the Veteran might not get as much range of motion and strength as he wanted given that the initial injury pathology was quite severe with his rotator cuff tear.

In April 2011, the Veteran was six months status post right rotator cuff repair, with some improvement but still having some difficulty with abduction.  Physical examination revealed, on ROM examination, abduction was between 105 and 110 degrees and forward flexion was very good at probably 170 degrees.  Strength was slightly weaker on the right side, however has much improved.

In May 2011, the Veteran reported he was trying to utilize physical therapy but he had limited abduction and forward flexion of the right shoulder which affected his work doing overhead activities on the job.  Examination of the right shoulder revealed no swelling, nontender symmetric, negative for impingement/apprehension signs.  Forward flexion/abduction were 90 degrees.  There was no pain with resisted abduction, and instability signs were negative.  He had 5/5 full strength, sensory and reflexes in upper extremities.  The surgeon stated that the Veteran still had some limited range of motion and disability as abduction and forward flexion were only to about 90 degrees.

In a May 2011 letter, the Veteran's private surgeon, Dr. D. A. Doute, wrote that the Veteran was still going to physical therapy but had limited motion in abduction and forward flexion to the right shoulder.  He was unable to do any overhead activities at this time, and was working aggressively to regain the motion in his shoulder so that he can get back to his normal activities.  He was still out of work due to the limited motion in the shoulder from his shoulder surgery.

The Veteran was provided a VA fee-based examination in July 2011.  The Veteran reported that following his right shoulder rotator cuff tear surgery in October 2010, he could not lift his arm overhead.  Treatments included physical therapy for every 2 weeks and the response had been good.  There were side effects of stiffness.  Currently, he reported symptoms of weakness, stiffness, lack of endurance and tenderness.  He denied swelling, heat, redness, giving way, locking, fatigability, deformity, effusion, subluxation, pain and dislocation.  He experienced flare ups as often as 4 times per day, each time lasting 3 hours; they were precipitated by physical activity.  During the flare-ups he could not lift his arm above shoulder and experienced stiffness with prolonged standing in one position.  He was not receiving any treatment for his condition.

The Veteran reported that over the past 12 months since October 2010 for 8 months, Dr. Doute recommended bed rest.  Additionally, he indicated that his arm got worse after the surgery because of his inability to lift objects above the shoulder level.  He was able to brush teeth, take a shower, vacuum, drive a car, cook, climb stairs, dress self, take out the trash, walk, shop, and push a lawn mower.  He was unable to perform gardening activities due to shoulder stiffness.  On physical examination, there was scarring from an old ulcer, stasis pigmentation was absent and there was no eczema.  There was tenderness on the right shoulder, but no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, or drainage.  There was no subluxation or ankylosis.  ROM of the right shoulder consisted of flexion to 100 degrees, with pain starting at 90 degrees; and abduction to 100 degrees, with pain starting at 90 degrees.  The Veteran had full external and internal rotation in the right shoulder.  After repetitive use, the right shoulder joint function was additionally limited to 90 degrees by pain, fatigue, weakness, lack of endurance, incoordination.  The diagnosis was traumatic arthritis of the right shoulder status post rotator cuff tear.  The examiner noted that although the Veteran's right shoulder had decreased ROM and was expected to have difficulty lifting above the right shoulder level, this condition did not affect his occupational or daily activities.

In a July 2011 VA primary care note, the Veteran was very frustrated, as he did not feel he would be able to return to work as an aircraft mechanic, as 80 percent of his job involved being able to reach over his head, and he was not able to lift his arm over his head.  He was told that the rotator cuff had been points along that it was not likely he would obtain full recovery/range of motion.  He had been able to recuperate to the point that he could elevate his arm to the horizontal, but was unable to actively elevate beyond that.  He was worried that he would lose his job when he could not return to work in a month.  On physical examination of the right shoulder, he was able to abduct and adduct, but could not elevate above horizontal.

In a July 2011 letter, the Veteran's VA primary care physician, S. Platt, wrote that the Veteran has not recovered full range of motion of his right shoulder in spite of surgery and physical therapy, and was unable to actively elevate his right arm above the horizontal.  His training and career had been as an aircraft mechanic and the majority of his work required being able to reach above his head.  Therefore, he was not able to do this with the limitations of his shoulder motion.

The Veteran underwent a VA examination in August 2011. With regard to his right shoulder disability's effect on his occupation, it was noted that he has not worked since October 2010.  The disability did not affect the Veteran's activities of daily living, although it was aggravated by weather and lifting and alleviated by heat.  The Veteran reported the present pain level was 0 and average was 3, on a scale of 1 to 10, daily, for duration of one minute without flares.  Presently, he was not taking medication.  There was no current physical therapy.  

The Veteran successfully worked as an aircraft mechanic from 1980 to 2010 when he had a rotator cuff repair surgery in October 2010.  He was seen in July 2011 by VA orthopedics and told them he felt he could be able to return to work, but now did not feel so.  He stated he was told he was not allowed to have physical therapy now.  He did not have pain, weakness, swelling, heat, redness, instability/giving-way, locking, fatigability, lack of endurance/additional limitation on repetitive use, and flare-ups, dislocation/subluxation, constitutional symptoms, or any incapacitating episodes in past 12 months.  He did have pain on motion and stiffness.  He could not lift his right arm over his head because of pain.  This dominant extremity was the right side.  The examiner noted that there were no days missed from work ordered by a physician and no physician prescription to miss days from work.  His right shoulder condition did not require joint injections in the past 12 months.  The examiner found no additional limitation of joint function during flare-ups or following repetitive motion caused by pain, fatigue, weakness, lack of endurance, or incoordination, per the Veteran.  The examiner concluded that the Veteran's right shoulder would interfere with over-the-head employment, but would not interfere with standing or sedentary employment.

In an August 2011 VA orthopedic surgery follow-up note, the Veteran stated that he was unable to return to work as an aircraft mechanic because he had a reduced range of motion in the shoulder with some soreness and stiffness.  The Veteran needed a note to be able to return to work but no one had given one.  He had to do a lot of overhead activities on his job.  It was also noted that the Veteran's right Achilles tendon tear was doing well but prolonged standing and walking, or wearing certain shoes caused soreness and stiffness.  The Veteran was again recommended aggressive physical therapy to improve range of motion so that he could return to work.  He was to follow up in 6 weeks.

An October 2011 VA orthopedic surgery follow-up note stated that right rotator cuff tear had resolved and the Veteran needed to continue occupational therapy.  No further surgical indications at this time.

A letter from VA orthopedic surgery dated October 31, 2011 stated that the Veteran had regained full strength and range of motion in his right shoulder at this time and that he reported there were no barriers to his resuming his job as an aircraft mechanic.

A December 2011 VA primary care note reflects that the Veteran was able to return to work but took a job teaching airplane repair, rather than doing it full time, and that seemed to be working out pretty well.

During the May 2014 Board hearing, the Veteran testified that following the October 2010 surgery he experienced symptoms of limited motion and weakness, for which he was prescribed physical therapy consisting of strengthening exercises.  He did not require treatment for surgical wounds or cast.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. §§ 4.15, 4.16(b).  In the case of disability which is temporary in nature, such as that period of convalescence following surgery, 38 C.F.R. § 4.30 provides for temporary total disability ratings during convalescence.

A total rating will be granted following hospital discharge, effective from the date of hospital admission and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge if the hospital treatment of the service-connected disability resulted in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps or recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).  This rating will be assigned without regard to other provisions of the rating schedule.  Extensions beyond the initial three months may be made for a maximum of one year.  38 C.F.R. § 4.30(b) (2).

A temporary total convalescent rating contemplates only a temporary period of time required by a veteran to recover from the immediate effects of surgery.  38 C.F.R. § 4.30.  Thereafter, any chronic residual disability after surgery is rated under the schedular criteria for the disability, and not rated under 38 C.F.R. § 4.30. 

Notations in the medical record as to a veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provisions of 38 C.F.R. § 4.30.  See Felden v. West, 11 Vet. App. 427, 430 1998); Seals v. Brown, 8 Vet. App. 291, 296-97 (1995).  The Court of Appeals for Veterans Claims (Court) has defined convalescence as the stage of recovery following an attack of disease, a surgical operation, or an injury.  Felden, 11 Vet. App. at 430 (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 415 (30th ed., 2003)).  The Court also defined recovery as the act of regaining or returning toward a normal or healthy state.  Id.  (citing WEBSTER'S MEDICAL DESK DICTIONARY 606 (1986)).  Furthermore, the term "convalescence" does not necessarily entail in-home recovery.

As noted above, 38 C.F.R. § 4.30 allows temporary total disability following surgery for a maximum total of one year.  Congress enacts federal laws authorizing monetary benefits, and, unless an individual meets all of the requirements of a particular law, he or she is not entitled to the benefit and the benefit cannot be awarded, regardless of the circumstances.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Board may not grant a benefit that the Veteran is not eligible to receive under statutory law.  See Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  Thus, the issue for the Board is whether the Veteran is entitled to a temporary total disability award for a period greater than the six months awarded, but no more than one year following the right shoulder surgery, until October 18, 2011.

Here, private treatment records show the Veteran's service-connected right shoulder disability required surgical intervention in October 2010.  His surgical and post-surgical medical records show that there had been no complications of the surgery.  The wound was healing and there was no evidence of infection.  By the time it was four weeks after the surgery, his surgeon started him off with physical therapy starting with passive and active assisted movement then moving to active movement after two weeks.  In March 2011, the Veteran reported that the pain was mostly gone.  By May 2011, the Veteran continued to experience limitation in motion but clinical examination revealed no swelling, tenderness, or signs of impingement, apprehension or instability.  He was able to abduct and flex his right shoulder to 90 degrees and there was no pain with resisted abduction.  He had full strength, sensory and reflexes in his right upper extremity.  The only restriction appears to be his inability to lift his right arm over the shoulder level.

The Board considered the Veteran's contention, as well as his physicians' statements supporting this contention, that he was unable to return to his job as an aircraft mechanic because this job required a lot of overhead activities while his right arm range of motion was limited to below the shoulder level.  The Board finds the Veteran's statements regarding limited motion and his inability to return to his previous job competent and credible evidence, and the medical evidence of record is consistent with his contentions on this point.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); see also Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994), Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  However, the period of total disability based upon convalescence must be based on more than pain, functional limitation, continued therapy and follow-up, or inability to perform certain types of work.  The Veteran must demonstrate severe post-operative residuals and a period of time needed for convalescence.  38 C.F.R. § 4.30(a).  To the extent that the Veteran believes the period of convalescence should last until the therapeutic plan was completed, the rating for convalescence covers only the immediate after effects and residuals related to the surgery itself, not the entire related medical care, therapy, and other related modalities of treatment prescribed by a physician to treat the condition giving rise to the surgery.

There is no evidence that the Veteran needed a doctor-mandated convalescence beyond April 30, 2011.  During the July 2011 VA fee-based examination, the Veteran stated that over the previous 12 months since October 2010 for 8 months, Dr. Doute recommended bed rest.  However, the medical records from Dr. Doute, including the May 2011 letter, do not support this statement.  In March 2011, Dr. Doute suggested aggressive strengthening and physical therapy everyday with lifting weights.  The July 2011 examiner noted that although the Veteran's right shoulder had decreased ROM and he was expected to have difficulty lifting above the right shoulder level, this condition did not affect his occupational or daily activities.  Likewise, the August 2011 VA examiner noted that the Veteran's right shoulder disability did not affect the Veteran's activities of daily living, although it was aggravated by weather and lifting.  The examiner further noted that there were no days missed from work ordered by a physician and no physician prescription to miss days from work.  The examiner found no additional limitation of joint function during flare-ups or following repetitive motion caused by pain, fatigue, weakness, lack of endurance, or incoordination, per the Veteran.  Notably, the examiner concluded that the Veteran's right shoulder disability would interfere with over-the-head employment, but would not interfere with standing or sedentary employment.  Thus, there is no statement from the doctor or medical record that he needed 8 months of bed rest or a year to recover from the effects of the surgery.

The evidence does not establish severe post-operative residuals such as incompletely healed surgical wounds, stumps or recent amputations, therapeutic immobilization of one major joint, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair.  The surgical wounds were well healed and there is no indication of home confinement or need for a wheelchair.  Finally, treatment for the service-connected disability did not result in immobilization by cast of one major joint or more.  The treatment records do not reflect evidence of restricted activity or other symptomatology management to suggest continued convalescence.  See Felden, 11 Vet. App. at 30 (holding that entitlement to a total disability rating requires that a report, rendered near the time of a hospital discharge or an outpatient release, indicate that a surgical procedure had been performed that would require at least one month for the veteran to return to a healthy state).  Absent such findings, the criteria for extending the temporary total rating beyond April 30, 2011, have not been met. 

To the extent that the Veteran argues that he has not completely recovered from the October 2010 right shoulder surgery based upon his testimony to the severity of his symptoms from the right shoulder disability following the surgery, the Board has considered his lay statements as to his right shoulder disability and notes that the Veteran also had a VA examination in August 2011 and the RO thereafter in September 2011 rated the disability by the effect the residuals of the surgery had upon his functional ability.  See 38 C.F.R. § 4.30 (b).  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 469-71.  He is not, however, competent to identify a specific level of disability of this disorder or whether the severity warrants continued convalescence.  That involves specialized knowledge or training.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  No factual foundation has been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical opinion in this regard. 

Such competent evidence concerning the nature and extent of the Veteran's right shoulder disability has been provided by the VA examiner and the private medical provider who performed the surgery and provided the post-operative care.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which the disability is evaluated, including the need for continued convalescence.  As such, the Board finds these records to be more probative than the Veteran's subjective testimony of increased symptomatology or the need for continued convalescence.

Accordingly, the preponderance of the evidence is against the claim, and the doctrine of reasonable is not for application.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56.







	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an extension of a temporary total disability rating for convalescence following right shoulder rotator cuff repair surgery beyond April 30, 2011 is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


